DETAILED ACTION
Claims 1-9 (filed 01/28/2022) have been considered in this action.  Claims 1-9 have been amended.

Response to Arguments
Applicant’s arguments, see page 10 paragraph 1, filed 01/28/2022, with respect to objections to the specification and title have been fully considered and are persuasive.  The objections of the specification and title has been withdrawn. 

Applicant’s arguments, see page 10 paragraph 2, filed 1/28/2022, with respect to rejection of claims 8-9 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 8-9 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments, see page 10 paragraph 2, filed 1/28/2022, with respect to rejection of claims 1-9 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-9 under 35 U.S.C. 112(b) has been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             

/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116